Citation Nr: 1033698	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  00-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in December 2001, 
when the Board remanded for further development.  After 
completing the requested development to the extent possible, 
January and April 2010 supplemental statements of the case 
continued to deny the claims, which were then returned to the 
Board for further appellate consideration.  The Board finds that 
there has been substantial compliance with its December 2001 
remand.  Therefore, the Board will proceed to adjudicate the 
appeal.


FINDING OF FACT

The Veteran was treated in service for acute upper (cervical) 
back pain, but there is no demonstration that any residual 
chronic disability resulted; rather the evidence demonstrates 
treatment for an acute and transitory condition that resolved 
prior to separation and has not been causally related to any 
current cervical disability by competent medical evidence.


CONCLUSION OF LAW

A cervical strain was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2002.  While 
this letter was furnished after the issuance of the appealed 
December 1999 rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statements of the Case issued in 
January and April 2010.  This course of corrective action 
fulfills VA's notice requirements, as addressed in the Mayfield 
line of decisions.

The Board further notes that, in January 2010, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in 
December 2009 that was fully adequate for the purposes of 
determining the nature and etiology of his claimed cervical back 
strain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran contends that he experienced cervical spine pain and 
muscle spasms during his time of active duty and is entitled to 
service connection for a cervical back strain because he 
continues to be affected by these symptoms.  

A careful review of the service treatment records show that in 
September 1991 and September 1992, the Veteran was treated for 
upper back pain.  The September 1991 treatment came after the 
Veteran had experienced two days of upper back pain due to 
lifting a heavy desk.  He was diagnosed with a back strain.  In 
September 1992 the Veteran was again treated for a reoccurring 
pain in his upper back.  The Veteran reported that he could not 
lift his left arm over his head, that the pain was a constant, 
steady, dull throb, that it was in spasm, and very tender to 
touch.  He was diagnosed with a muscle spasm.  Following 
September 1992 there are no other complaints or findings 
referable to any upper back injury or treatment.  The Veteran's 
March 1993 separation examination showed no objective upper back 
abnormalities.  

Following service, the Veteran has submitted August 1993 medical 
treatment records from the Doctor's Walk-In Clinic that note 
treatment for upper back pain.  The overall assessment was for a 
resolving back strain.  

Next, there are treatment records from December 1997 to October 
1998, which note treatment for an undefined, intermittent 
condition with muscle spasms and inflammation.  

The Veteran was afforded a VA examination in January 2001.  At 
the examination the Veteran reported neck pain and neck spasms.  
The examiner reported that x-ray files showed a cervical spine 
unremarkable for the Veteran's age, with no gross abnormalities.  
Upon examination, the Veteran's cervical flexion was 40 degrees, 
extension was 30 degrees, and lateral bending was 45 degrees.  
The diagnosis was for cervical pain.  

The Veteran submitted May 2001 private records for neck pain 
treatment.  The Veteran stated that he had experienced neck pain 
for 10 years and that he used to be very active but had to reduce 
his activity levels because of the pain.  He stated that the pain 
was from a work related injury.  The records note that the he had 
some physical therapy with heat, cold, and electrical 
stimulation.  Upon examination, there was full mobility of the 
neck.  However, there was pain with extension and rotation.  
Additionally, there was tenderness to palpation to the upper, 
midlevel, and lower cervical paraspinals.  The diagnosis was for 
strains and sprains of the cervical spine.  

At an August 2001 examination, treatment records state that the 
Veteran's cervical spine was normal upon review of MRI tests.  
There was a mild congenital cervical spinal stenosis noted.  The 
diagnosis was for cervical spondylosis without myelopathy.

The Veteran was again afforded a VA examination of his cervical 
spine in December 2009.  The Veteran reported symptoms of 
fatigue, decreased motion, stiffness, weakness, spasms, and a 
constant, daily, aching, burning pain.  The Veteran also stated 
that he experienced flare-ups daily with moderate pain.  Upon 
examination, the left side of the cervical spine was noted to be 
in spasm.  There was pain with motion noted on the left and right 
side and tenderness upon examination.  The overall diagnosis was 
for mild degenerative joint disease and mild degenerative disc 
disease of the cervical spine.  The examiner opined that the 
Veteran's current cervical spine pathology was not due to 
service.  The examiner stated that the evidence did not support a 
cervical spine injury or condition in the military.  He noted 
that the Veteran's separation examination was negative for any 
cervical spine condition or findings.  Finally, the examiner 
stated that the Veteran's mild degenerative joint disease and 
mild degenerative disc disease of the cervical spine occurred as 
a result of natural progression and was not related to his 
military service or any service connected conditions.  

Analysis

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a cervical back strain.  
In this regard, the Board notes that although the Veteran did 
receive treatment for upper back pain twice in service, his March 
1993 separation examination showed no cervical spine 
abnormalities.  

The Board acknowledges that the Veteran has stated that his 
cervical spine issues are related to his military service.  
However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
Here, the Veteran is a layperson, not a medical professional, and 
thus is not competent to provide an opinion as to whether any 
current cervical spine pathology is related to the cervical spine 
treatment noted during service.  Further, the Board notes in the 
May 2001 private treatment records submitted by the Veteran, he 
stated that his upper back problems were related to a work 
injury. Consequently, the Board specifically finds that the 
Veteran's assertions of chronic neck symptomatology are not 
credible. Therefore, service connection on the basis of 
continuity of symptomatology is not for consideration.

Nothing in the evidentiary record shows that the Veteran's 
cervical spine treatment during service is related to his current 
cervical spine problems.  In fact, the only medical opinion on 
point, that of the December 2009 VA examiner, states that it is 
unlikely that the Veteran's cervical spine disabilities are 
etiologically related to his period of active service, or had 
their onset in service.  Moreover, there is no competent evidence 
suggesting any relationship between the current mild degenerative 
joint disease and mild degenerative disc disease of the cervical 
spine and the upper back treatment and complaints experienced by 
the Veteran during his time of active service.  

As such, service connection for a heart condition is denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for cervical strain is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


